        Case 4:19-cv-00001-YGR Document 71 Filed 05/08/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES

 Date: 5/8/2020                Time: 9:05am-10:53am and    Judge: YVONNE
                               11:10am-11:50am             GONZALEZ ROGERS
 Case No.: 19-cv-00001-YGR     Case Name: Zoho Corporation v. Sentius International, LLC

Attorney for Plaintiff: Ryan Marton and Phillip Haack for Zoho
Attorney for Defendant: Robert Yoirio and Sandeep Seth for Sentius;
                         Marc Bookman- CEO for Sentius

 Deputy Clerk: Frances Stone                       Court Reporter: Raynee Mercado


                          PROCEEDINGS
CLAIM CONSTRUCTION HEARING -HELD via Zoom Video Webinar
